+CE    OF THE,ATTORNEY    GENERAL      OF TEXAS
                  ::,            I                .AUSTIN                         .
    i       ’   6ROVER     SELLERS
    1           Arro~Nrr    CEHLIA,.




;   ; Eonorab1e.T.M. Triable
      FirstAssistantState Sup*rLniendent
      Wpazltrcent
                of Education
      Austinll,,Texas
        . DearSir:                                OpinionNO. O-6976
                                                  Re: Texg of Board of Direotors
        I
        /
                      Your letter of Deoeraber6,
            mres requestiw an opinionuith
            to be servedby the presenttrustees
            JuniorCollageDistricthas been
            Ye believetho letternailed to                                              ..
            ofDavis,Tll, C-lomens    and ~fg~~?wqw~gns~ved~
            Ye thvref ore quote belov thLs‘let r




                                                          of office.     .Ue
                                                         otion 2, because
                                                         ts which am first
                                                         ion 2 is further         .’
                                                        ng lass than 75,000
                                                                                  .
                                           Article 2777a governinglndopend-
                                           3, which lnoludesoitics of over


                       ‘Vo reallybollove that Artiolo,2815h-4,3ec- .
                   tion 2, probably.oontrolsfor the reason that vhilo
                   this Is a vslidatinsoot it certainly‘hasa prospoo-
                   tivo applicntion.andspacif3cailydeuls with Unioxl
   ':           .-
' RonorableT. PI.Trinblo,page 2
                 ..-

     Juuior.College Dlstrlots. Ilefeel that.the Legisia-
     ture did not intend to prsscriboone term for trus-
    'teesof Union JuniorCollom Districtstheretofore
     createdand anotherfor Diztrictsthereaftermoated.
     Ue knartof no legal objectionwhich vould prevent
   ' incorporation In suoh a statuteof a proopeo ivo;-
     provision; Thls Iwtter is not imodlatoly/t  prmaing,
     of Dourso,but we Would like to have you and tiieAt-
     torneyGeneralglvo it yo*urfurtherco;l3idomtion.
     A copy of this letter I3 enclosedfor the httormy
    'General.                       .
        "TheSan AntonioUnion Junioi*  College District
     is coznposedcf six oo.mon school districtsand five
     independent oahool districts,as you ktmr. On3 of
     the independent diatriotsis croated uuder said lav
     for publioschoolpurposesonly and va understand
     that the othorfour ara crcstcd.undergoners1 lov.
     Rouo of thos am oitiesand tczins vhioh have assumd
     controlof the public 3ohool3."
             Irehave revlovedcarefullythe statutessattingup the
 stagesvhich shouldbe Pollwad in the eleotioaof trusteonto
 independent    schooldistricts,arilaltiiough It my be said that
 hrciolo    2771tashouldbb appliedto sohooldi3triot3,vo do not
 feel that it is the statutethat should bo follmed in this
 instmoo. Me are inclimd to agree with the fourth psragmph
 as set out in the abova quoted lottm. Semto Bill'No.75, OS ‘
 passedby tha 47th LeSislstum, Rogu1a.r    S%wion, 1941, appmrs
 on Pago 6 of tha Generaland SpecialLaw4 47th Legislature,
 RegularSession,19Jk1.. Althoughthe caption of this bill indi-
 c~toa that it is a validatingact, there aro furtherwords to
 this cffeot:
                                                             .
             11       Providinafor the electionof a Board '.
         of Trkkk'for such ?uniorCollcgo Districts,and
         providktqoertainpavers and duties of such trustees;-
  a.....
 We thcrcforebelievethat this not is mora thm a validatingaot,
 and quotebelov Sootion 2 of tha aot whiah sets out a u&hod of
 0lectinStrustoosfor a Junior CollegeDL3trLot;
                             .
      -
hIonorable
        T. M. Triiuble,
                      Page 3
      :.
      .
      ~*
         ?Seo..2. The trustoos  electedfor such Junlor
    CollegeDlstrlcts,after taking the oath of offloe,
    r&alldivide theanwlvosinto three classes: Class I,
    eon3fstingof tvo uembers,aball serve for Monayeoar
    Clfh 11, consistinSof tvo neobors,who shall serire
    ‘icritwb years;and Class III, consisting  of three r&-
    aaikifng members, vho shall serve for tnree goars.

      -?'Onthe firat Saturdayof April of eaoh year
    after suoh trusteesfirst eleoted shall hz~vvoserved
    for a pariod of at least ono year, an olactlonshall
    bs held to fill w-me               nembars of trus-
    tees whose ter;ll3
                     explra that year. Such trwtoes
    so cleotodshall 8erve for a term of three years."
    (Ea~pbasfsours.)  (3ee Article 281511-4,Section 2,
    Vernon'sAnnotatedCivil statutes.)
          It is the consideredopinion,tharafore, of this depsrt-
 sent that the presentboard of trustee3 vho were evidentlyelected          ..
~3013stineafter IJarch1, 1945, should sarve for Q period or'at
 leastone year, that is, their term of'oZioe vould not expire                   ..
 untFlApri1,1947, at vhioh tina an entire bard of trusteesnhould           .
 be olooted. After they hnve been eleotcdand duly waliSiod, they
 shouldfollovthe prozoduresa3 outlinedin Ssctlon2 of Artiole
 2815h-4. Thereafter,and On the first Saturdayof April of each
 year,an elootionshould be held for tho groupwhose term sxpires
 at that tim3.
            Trusti* that the above 8ati3Saotorily
                                                answersyour in-
          we are
                                            Yours    very   truly




                        ..
             .                     I.
                                                      33. N.   DcGourin
                                                               Assistant
                                        3   '
t                                               ._